Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 1 of 12




            EXHIBIT 9
     Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 2 of 12


                                     ):' ! !L .-. ~:-
                                     j     i      ...,.. _

STATE OF NORTH CAROLINA                                        IN THE GENERAL COURT OF
COUNTY OF WAKE       Ztn9          SEF l 3            Jus?ribE SUPERIOR COURT DMSION
                                                                   NO. 18 CVS 014001


Common Cause, et al.

                    Plaintiffs,                              MOTION FOR LEAVE TO FILE
      v.                                                       AMICUS CURIAE BRIEF BY
                                                              MEXICAN AMERICAN LEGAL
Representative David R. Lewis, in his                        DEFENSE AND EDUCATIONAL
official capacity as senior chairman of                      FUND AND ASIAN AMERICANS
the House Select Committee on                                ADVANCING JUSTICE I AAJC
Redistricting, et al.

                    Defendants.


          The Mexican American Legal Defense and Educational Fund ("MALDEF')

and Asian Americans Advancing Justice I AAJC ("Advancing Justice-AAJC")

respectfully move this Court for leave to file the attached amicus curiae brief in

support of Plaintiffs. In support of this motion, MALDEF and AAJC submit the

following:

          1.   MALDEF is the nation's leading Latino legal civil rights organization

that promotes social change through advocacy, communications, community

education, and litigation.    With our over fifty-year history, MALDEF has made

significant contributions in securing the rights for Latinos in the areas of education,

employment, immigrant rights, and political access at both the state and federal

levels.

          2.   Advancing Justice-AAJC is the vmce for the Asian American

community-the fastest-growing population in the U.S.-fighting for civil rights



                                                      1
   Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 3 of 12




through education, litigation, and public policy advocacy. Advancing Justice-AAJC

serves to empower Asian American communities by bringing local and national

constituencies together and ensuring Asian Americans are able to participate fully

in our democracy.

      3.     MALDEF and Advancing Justice-AAJC have a strong interest in

preventing the destruction of any of the Hofeller files. These files are extremely

relevant and vital to the interests of MALDEF and Advancing Justice-AAJC's

clients in a lawsuit that we intend to file today in federal court.

      4.     If permitted to participate as amicus curiae, MALDEF and Advancing

Justice-AAJC will document the incurable harm that will come to our clients and

other interested parties if the Hofeller documents are destroyed or unnecessarily

marked "Highly Confidential."

      WHEREFORE, MALDEF and Advancing Justice-AAJC respectfully requests

      that this Court:

             a. Grant MALDEF and Advancing Justice-AAJC leave to submit the

                 attached amicus curiae brief in support of Plaintiffs; and

             b. Grant such other and further relief as the Court deems just and

                 proper.

                                         Respectfully submitted,



Dated: September 13, 20 19
                                     c - ~kLC'.~
                                            7
                                         Jane C. Watson, Attorney at Law
                                         N.C. State Bar No.32501



                                            2
Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 4 of 12



                             P. O. Box 6134
                             Raleigh, NC 27628-6134
                             Ph: 919-539-1998
                             attorneywatson@yahoo.com
                             [Court Mailbox C-47]

                             MEXICAN AMERICAN LEGAL
                             DEFENSE AND EDUCATIONAL FUND
                             Denise Hulett (CA Bar No. 121553)º
                             Andrea Senteno (NY Bar. No. 5285341)º
                             Tanya G. Pellegrini (CA Bar No. 285186)º
                             Julia A. Gomez (CA Bar No. 316270)º

                             1016 16th Street NW, Suite 100
                             Washington, DC 20036
                             Phone: (202) 293-2828
                             Facsimile: (202) 293-2849

                             ASIAN AMERICANS ADVANCING
                             JUSTICE | AAJC
                             John C. Yang (IL Bar No. 6210478)
                             Niyati Shah (NJ Bar No. 026622005)º
                             Terry Ao Minnis (MD Bar No. 0212170024)º
                             Eri Andriola (NY Bar No. 5510805)º

                             1620 L Street, NW, Suite 1050
                             Washington, DC 20036
                             Phone: (202) 815-1098
                             Facsimile: (202) 296-2318

                              º Not admitted in D.C.




                                3
      Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 5 of 12



                          CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing document was served on the

persons indicated below by electronic mail, addressed as follows:


Edwin M. Speas, Jr.
Caroline P. Mackie
POYNER SPRUILL LLP
espeas@poynerspruill.com
cmackie@poynerspruill.com
Counsel for Common Cause, the North Carolina Democratic Party, and the
Individual Plaintiffs

R. Stanton Jones
David P. Gersch
Elisabeth S. Theodore
Daniel F. Jacobson
ARNOLD & PORTER KAYE SCHOLER LLP
Stanton.jones@arnoldporter.com
David.gersch@arnoldporter.com
Elisabeth.theodore@arnoldporter.com
Daniel.jacobson@arnoldporter.com
Counsel for Common Cause and the Individual Plaintiffs

Marc E. Elias
Aria C. Branch
Abha Khanna
PERKINS COlE LLP
melias@perkinscoie.com
abranch@perkinscoie.com
akhanna@perkinscoie.com
Counsel for Common Cause and the Individual Plaintiffs

Phillip J. Strach
Thomas A. Farr
Michael McKnight
Alyssa Riggins
OGLETREE DEAKINS NASH SMOAK & STEWART PC
Phillip.strach@ogletreedeakins.com
Tom.farr@ogletreedeakins.com
Michael.mcknight@ogletreedeakins.com



                                          4
      Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 6 of 12



Alyssa.riggins@ogletree.com
Counsel for Legislative Defendants

Richard Raile
Mark Braden
Trevor Stanley
Katherine McKnight
Elizabeth Scully
BAKER & HOSTETLER LLP
rraile@bakerlaw.com
mbraden@bakerlaw.com
tstanley@bakerlaw.com
kmcknight@ bakerlaw.com
escully@bakerlaw.com
Counsel for Legislative Defendants

Stephanie A. Brennan
Amar Majmundar
Paul Cox
NC DEPARTMENT OF JUSTICE
sbrennan@ncdoj.gov
amajmundar@ncdoj.gov
pcox@ncdoj.gov
Counsel for the State of North Carolina and members of the State Board of Elections

Katelyn Love
NC STATE BOARD OF ELECTIONS
legal@ncsbe.gov
Counsel for the State Board of Elections

John E. Branch, Ill
Nathaniel J. Pencook
Andrew D. Brown
SHANAHAN LAW GROUP PLLC
jbranch@shanahanlawgroup.com
npencook@shanahanlawgroup.com
abrown@shanahanlawgroup.com
Counsel for Defendant-Intervenors

Matthew W. Sawchak
NC DEPARTMENT OF JUSTICE
msawchak@ncdoj.gov
Counsel for Amici Governor Cooper and Attorney General Stein




                                           5
          Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 7 of 12
..

     John R. Wester
     ROBINSON BRADSHAW & HINSON PA
     jwester@robinsonbradshaw .com
     Counsel for Amici Governors Martin, Hunt, Easley, and Perdue

     Robert Neal Hunter, Jr.
     HIGGINS BENJAMIN PLLC
     rnhunter@greensborolaw .com
     Counsel for Geographic Strategies, LLC

     This the 13th day of September, 2019.




                                              6
Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 8 of 12




           ATTACHMENT:
       PROPOSED AMICUS BRIEF
      Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 9 of 12



STATE OF NORTH CAROLINA                       IN THE GENERAL COURT OF
COUNTY OF WAKE                            JUSTICE SUPERIOR COURT DIVISION
                                                   NO. 18 CVS 014001


Common Cause, et al.

                   Plaintiffs,                  AMICUS CURIAE BRIEF BY
      v.                                       MEXICAN AMERICAN LEGAL
                                              DEFENSE AND EDUCATIONAL
Representative David R. Lewis, in his         FUND AND ASIAN AMERICANS
official capacity as senior chairman of       ADVANCING JUSTICE | AAJC
the House Select Committee on
Redistricting, et al.

                   Defendants.



      The Mexican American Legal Defense and Educational Fund (“MALDEF”)

and Asian Americans Advancing Justice | AAJC (“Advancing Justice-AAJC”)

intend to file a complaint today on behalf of individuals and organizations harmed

by actions by the Trump Administration, Secretary of Commerce Wilbur L. Ross,

the Department of Commerce, Census Bureau Director Steven Dillingham, the

Census Bureau, and others to collect citizenship data and provide that data to

states who desire to exclude non-citizens from the total population base used for

intra-state redistricting. MALDEF and Advancing Justice-AAJC, on behalf of their

clients, will seek to enjoin these actions because they violate the Administrative

Procedure Act, the Fifth Amendment’s equal protection guarantee, and 42 U.S.C §

1985(3) (conspiracy to interfere with civil rights). We respectfully request that, in

the interest of justice, the Court decline to order the destruction of any of the

Hofeller files or unnecessarily mark any of these documents “Highly Confidential.”


                                          1
      Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 10 of 12



       The Hofeller documents that have thus far been made public are directly

relevant to our clients’ forthcoming lawsuit.1 These documents reveal that, as early

as 2015, Dr. Thomas Hofeller recommended the addition of a citizenship question to

the 2020 Census for use in excluding non-citizens from the population base used for

congressional redistricting. If non-citizens were excluded from total population in

congressional redistricting, Dr. Hofeller opined, this would lower the number of

majority-minority congressional districts, benefitting non-Latino whites to the

detriment of Latinos.

       There is also a document from the public Hofeller files that shows that Dr.

Hofeller drafted a letter that was an early version of a December 2017 letter from

the Department of Justice (“DOJ”) to the Census Bureau requesting that the

Bureau add a citizenship question to the 2020 Census for purposes of enforcing the

Voting Rights Act (“VRA”). The Supreme Court in Department of Commerce v. New

York, 139 S. Ct. 2551, 2575 (2019), however, found that Secretary Ross proposed to

the DOJ that it make this request of the Census Bureau, and that DOJ did not have

any actual interest in better citizenship data.           Because Secretary Ross did not

provide a reason for adding a citizenship question other than the pretextual VRA

rationale, the Supreme Court effectively set aside Secretary Ross’s decision to add a

citizenship question to the 2020 Census. Id. at 2575-76. Because the Supreme

Court’s decision as a practical matter precluded the addition of a citizenship
1
  Documents filed in Kravitz v. Department of Commerce, No. 8:18-cv-01041-GJH (D.Md.),
ECF Nos. 162 & 175, explain the Hofeller files’ connection to litigation around the addition of a
citizenship question to the 2020 Census, and the current continued efforts by defendants in
MALDEF and Advancing Justice-AAJC’s forthcoming lawsuit to collect and produce
citizenship data for discriminatory purposes.

                                               2
         Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 11 of 12
..

     question to the decennial census, the Trump Administration and others moved

     forward with their discriminatory plan to facilitate the exclusion of non-citizens

     from the population base used for redistricting, as first recommended by Dr.

     Hofeller in 2015, but this time doing so by collecting citizenship data from

     administrative records.

           Given the information revealed in the public Hofeller documents and the fact

     that Dr. Hofeller was a leading Republican demographer, there are likely other non-

     public materials in the more than 75,000 Hofeller files that are directly relevant to

     MALDEF and Advancing Justice-AAJC's forthcoming lawsuit, and that are

     potentially relevant to other future lawsuits that involve redistricting and voting

     rights issues that Dr. Hofeller's work influenced. For this reason, we respectfully

     request that the Court deny all requests that these files be destroyed or

     unnecessarily marked "Highly Confidential."         Destruction or denial of access to

     these important documents would potentially result in continued, irreparable harm

     to plaintiffs in our forthcoming action.

                                                Respectfully submitted,



     Dated: September 13, 2019         ~{'_#{t(~
                                                Jane C. Watson, Attorney at Law
                                                N .C. State Bar No.32501
                                                P . 0. Box 6134
                                                Raleigh, NC 27628-6134
                                                Ph: 919-539-1998
                                                attorneywatson@yahoo.com
                                                [Court Mailbox C-47]




                                                  3
Case 8:19-cv-02710-GJH Document 40-11 Filed 10/01/19 Page 12 of 12



                              MEXICAN AMERICAN LEGAL
                              DEFENSE AND EDUCATIONAL FUND
                              Denise Hulett (CA Bar No. 121553)º
                              Andrea Senteno (NY Bar. No. 5285341)º
                              Tanya G. Pellegrini (CA Bar No. 285186)º
                              Julia A. Gomez (CA Bar No. 316270)º

                              1016 16th Street NW, Suite 100
                              Washington, DC 20036
                              Phone: (202) 293-2828
                              Facsimile: (202) 293-2849

                              ASIAN AMERICANS ADVANCING
                              JUSTICE | AAJC
                              John C. Yang (IL Bar No. 6210478)
                              Niyati Shah (NJ Bar No. 026622005)º
                              Terry Ao Minnis (MD Bar No. 0212170024)º
                              Eri Andriola (NY Bar No. 5510805)º

                              1620 L Street, NW, Suite 1050
                              Washington, DC 20036
                              Phone: (202) 815-1098
                              Facsimile: (202) 296-2318

                              º Not admitted in D.C.




                                4
